Hill, Justice,
concurring specially.
One result of lowering the age of majority from 21 to 18 has been the loss of authority by the superior court to *298require payment of child support for educational purposes past age 18. Where the father agrees to provide such support it becomes part of the judgment of the court and is enforceable by contempt after a child reaches majority. McClain v. McClain, 235 Ga. 659 (1,2) (221 SE2d 561) (1975). Absent such agreement, the trial court has no discretion regardless of the facts and circumstances of the case. Coleman v. Coleman, 240 Ga. 417 (5) (240 SE2d 870) (1977). This difference gives leverage to the father in negotiating an agreement where the mother wants an educational fund for her children.
Courts in other jurisdictions have been able to find in their statutes ways to justify post-majority educational support where such awards are warranted. See, e.g., Locke v. Locke, 246 NW2d 246 (1) (Iowa, 1976); French v. French, 378 A2d 1127 (6) (N.H., 1977); Childers v. Childers, 4 FLR 2223 (Wash., Feb. 2, 1978); Lord v. Lord, 46 LW 2493 (N. Y., Feb. 24, 1978). See generally Robert M. Wasburn, "Post-Majority Support: Oh Dad, Poor Dad,” 44 Temp. L. Q. 319. Our statutes do not lend themselves to such interpretation. As a result, this problem of education for the children of divorced parents addresses itself to the General Assembly.